EJECTMENT for a tract of land called Trueman’s Hunting Quarter, lying in Saint Mary’s County.
At the trial of this cause at Saint Mary’s Assises in September, 1747, the plaintiff, by Henry Darnall send Jeremiah Chase, his attornies, to prove the issue on his part, tendered in evidence to the Jury an attested copy, certified to have been taken from the original certificate dated the 29th July, 1714, made in virtue of a warrant of resurvey, to resurvey the tract of land in question, which certificate of resurvey was lodged in the land-office. The defendant, by Philip ,Key and William Cumming, his attornies, objected that the same was not legal evidence. But the Court directed the Jury that the said certificate was legal evidence. To which opinion the defendant excepted.
The Provincial Court gave judgment for the plaintiff.
Lib/ E. J. No. 10. fol. 728.